Name: Commission Regulation (EEC) No 1545/87 of 3 June 1987 amending Regulation (EEC) No 1948/85 laying down detailed rules for the transfer to the Greek intervention agency of skimmed-milk powder held by the intervention agencies of other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 6. 87 Official Journal of the European Communities No L 144/9 COMMISSION REGULATION (EEC) No 1545/87 of 3 June 1987 amending Regulation (EEC) No 1948/85 laying down detailed rules for the transfer to the Greek intervention agency of skimmed-milk powder held by the intervention agencies of other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 7 (5) thereof, Whereas Council Regulation (EEC) No 1247/87 (3) amended Regulation (EEC) No 1322/85 (4) as regards the date of transfer of skimmed-milk powder to the Greek intervention agency ; whereas the deadline provided for in Article 1 (2) of Commission Regulation (EEC) No 1948/85 0 must also be deferred ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (2) of Regulation (EEC) No 1948/85, the words 'before the beginning of the 1986/87 milk year' are hereby replaced by the words 'before the end of the 1987/88 milk year'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78, 20. 3 . 1987, p. 1 . (3) OJ No L 118 , 6 . 5 . 1987, p. 2 . (4) OJ No L 137, 27. 5 . 1985, p . 44 . 0 OJ No L 183, 16 . 7. 1985, p . 6 .